UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

ANTHONY ROSSLER,

                                        Plaintiff,
        vs.                                                             1:19-CV-1618
                                                                        (MAD/DJS)
BANK OF AMERICA, N.A., and AJAX 2018-REO LLC,
C/O GREGORY FUNDING LLC,

                              Defendants.
____________________________________________

APPEARANCES:                                            OF COUNSEL:

ANTHONY ROSSLER
1458 Vley Road
Schenectady, New York 12302
Plaintiff pro se

Mae A. D'Agostino, U.S. District Judge:

                                                ORDER

        On December 27, 2019, Plaintiff commenced this action pro se against Bank of America,

N.A., and AJAX 2018-REO LLC (care of Gregory Funding, LLC). Plaintiff's Complaint, liberally

construed, appears to allege a dispute between the parties regarding a real property matter.

        On February 4, 2020, Magistrate Judge Stewart reviewed Plaintiff's Complaint and granted

Plaintiff's request to proceed in forma pauperis ("IFP"). See Dkt. No. 8. Magistrate Judge

Stewart conducted an initial review of the sufficiency of the Complaint pursuant to 28 U.S.C. §

1915(e), and found that the Complaint failed to comply with the Federal Rules of Civil Procedure

and should therefore be dismissed. See Dkt. No. 9. Specifically, Magistrate Judge Stewart noted

that Plaintiff failed to set forth a short, plain statement of the case, and failed to provide sufficient
facts within the document to enable the court to assess whether or not he has a viable claim, or

whether any such claim is within an applicable statute of limitations period. See id.

        On February 24, 2020, Plaintiff objected to the Report-Recommendation and Order. See

Dkt. No. 11. Plaintiff's objections to the Report-Recommendation and Order merely reiterate the

same legal standards recited in the Complaint, and failed to provide additional legal or factual

support for his allegations. See id.

        When a plaintiff seeks to proceed in forma pauperis, "the court shall dismiss the case at

any time if the court determines that the action or appeal: (i) is frivolous or malicious; (ii) fails to

state a claim on which relief may be granted; or (iii) seeks monetary relief against a defendant

who is immune from such relief." 28 U.S.C. § 1915(e)(2)(B). In making this determination, "the

court has the duty to show liberality towards pro se litigants," however, "there is a responsibility

on the court to determine that a claim has some arguable basis in law before permitting a plaintiff

to proceed with an action in forma pauperis." Moreman v. Douglas, 848 F. Supp. 332, 333-34

(N.D.N.Y. 1994).

        When reviewing a complaint, the court may also look to the Federal Rules of Civil

Procedure. Rule 8 of the Federal Rules of Civil Procedure provides that a pleading that sets forth

a claim for relief shall contain "a short and plain statement of the claim showing that the pleader is

entitled to relief." Fed. R. Civ. P. 8(a)(2). The purpose of Rule 8 "'is to give fair notice of the

claim being asserted so as to permit the adverse party the opportunity to file a responsive answer

[and] prepare an adequate defense.'" Hudson v. Artuz, No. 95 CIV. 4768, 1998 WL 832708, *1

(S.D.N.Y. Nov. 30, 1998) (quoting Powell v. Marine Midland Bank, 162 F.R.D. 15, 16 (N.D.N.Y.

1995) (quoting Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977))).



                                                    2
        A court should not dismiss a complaint if the plaintiff has stated "enough facts to state a

claim to relief that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

"A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). Although the court should construe the factual

allegations in the light most favorable to the plaintiff, "the tenet that a court must accept as true all

of the allegations contained in a complaint is inapplicable to legal conclusions." Id. "Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice." Id. (citing Twombly, 550 U.S. at 555). Thus, "where the well-pleaded facts do not

permit the court to infer more than the mere possibility of misconduct, the complaint has alleged –

but it has not 'show[n]' – 'that the pleader is entitled to relief.'" Id. at 679 (quoting Fed. R. Civ. P.

8(a)(2)).

        When a party files specific objections to a magistrate judge's report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However,

when a party files "[g]eneral or conclusory objections or objections which merely recite the same

arguments [that he presented] to the magistrate judge," the court reviews those recommendations

for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846, *1 (N.D.N.Y. Mar. 16,

2011) (citations and footnote omitted). After the appropriate review, "the court may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge." 28 U.S.C. § 636(b)(1).

        Having carefully reviewed the Report-Recommendation and Order, the parties'

submissions, and the applicable law, the Court finds that Magistrate Judge Stewart correctly

                                                    3
determined that the Court should dismiss Plaintiff's Complaint for failure to comply with the

Federal Rules of Civil Procedure. Specifically, Plaintiff failed to explain or clearly state the dates

and times of the events that are at issue in this lawsuit, instead stating "[t]hese events have

especially taken place within the past few years, following the crises and debacles stemming from

the Mortgage Meltdown disaster circa 2008." See Dkt. No. 1 at 4. Such a statement does not

allow the Court to properly assess whether the claims fall within any applicable statutes of

limitations. Further, Plaintiff failed to state any specific actions taken by Defendants beyond

general conclusory assertions of fraud, negligence, and misrepresentation, stating "[t]his action

cites: Fraud, Negligence, and Misrepresentation attributed to Defendants' multiple violations of

ignoring proper loan procedures." See id. at 6. Plaintiff then references "divergent paths taken by

both the mortgage note and by the deed of trust," but fails to explain how this allegation relates to

any alleged misconduct by the named Defendants. See id. at 4. As Magistrate Judge Stewart

noted, the Complaint as currently written is insufficient to place Defendants on notice of the

claims asserted against them and should therefore be dismissed. The Court finds further that

Plaintiff should be given an opportunity to amend his Complaint so that it complies with the basic

pleading requirements set forth in the Federal Rules of Civil Procedure. Plaintiff should carefully

read and follow the directions set forth in Magistrate Judge Stewart's Report-Recommendation

and Order, which explicitly outline what is required for compliance.

       After carefully reviewing the record in this matter, the parties' submissions and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Magistrate Judge Stewart's February 4, 2020 Report-Recommendation and

Order is ADOPTED in its entirety; and the Court further



                                                   4
       ORDERS that, pursuant to 28 U.S.C. § 1915, Plaintiff's Complaint is DISMISSED

without prejudice; and the Court further

       ORDERS that Plaintiff shall file his amended complaint within THIRTY (30) DAYS of

the date of this Order; and the Court further

       ORDERS that if Plaintiff fails to file an amended complaint within thirty days of the date

of this Order, the Clerk of the Court shall enter judgment in Defendants' favor and close this case

without further order from the Court; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Order on Plaintiff in

accordance with the Local Rules.

IT IS SO ORDERED.

Dated: March 25, 2020
       Albany, New York




                                                 5
